Citation Nr: 9911172	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis of the right 
foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L .Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974 and from September 1974 to January 1976.

This claim comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1996 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection was 
denied for the purported disability identified above. 


FINDING OF FACT

Arthritis of the right foot is not shown. 


CONCLUSION OF LAW

A claim for service connection for arthritis of the right 
foot is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the evidence does not demonstrate that 
the disability claimed by the veteran that is the subject of 
this appeal is currently shown.  Since service connection 
cannot be granted for a disability that is not shown to be 
manifested, the Board must accordingly find that a claim for 
service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See also Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), and Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In the instant case, the veteran testified at a January 1996 
personal hearing that he received a hair-line fracture of his 
fibula while in active service.  The service medical records 
show no such fracture.  His service medical records (SMRs) 
show that, in December 1971, he sought medical treatment for 
a sprain to his right ankle. He returned several weeks later 
complaining of feet pain.  SMRs show that an X-ray of the 
right foot was within normal limits.  In January 1972, he 
complained of mild pain when his foot was rotated inward.  
The examiner noted that no swelling 

or local heat was apparent.  The evidence does not show any 
other treatment, either inservice or post-service, pertaining 
to the right foot, with the exception of numerous treatment 
for problems associated with warts and calluses.  

When questioned at the hearing before the RO with regard to 
the time of his first diagnosis of arthritis, the veteran 
stated that he had never seen a physician about this problem 
nor had he been diagnosed with arthritis of the right foot.   
Likewise, the medical records show no such diagnosis.  The 
veteran did testify that he currently experiences pain in 
both feet; however, it must be emphasized that the evidence 
does not reflect any diagnosis of right foot arthritis.
 
It should be noted that the veteran has previously sought 
compensation for other alleged service-connected disabilities 
several times from 1978 to 1989.  In each of these prior 
applications, the veteran made no reference to any disability 
of his right foot associated with arthritis.  

The Board must conclude, based on the evidence discussed 
above, that arthritis of the right foot is not currently 
shown.  The veteran, by his own admission, has not been 
diagnosed with arthritis of the right foot nor has he seen a 
doctor for this particular problem.  The only evidence he has 
presented is his own recitation of his current symptoms.  
Moreover, it is noted that, in claiming that he currently has 
arthritis of the right foot, he has presented no diagnostic 
studies, such as radiographic testing, in support of his 
claim.  He is competent to report his symptoms; however, in 
the absence of evidence indicating that he has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the actual presence of arthritis to be of no 
probative value.  



Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for arthritis of the right foot could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the veteran's claim 
is not well grounded and is therefore denied, in accordance 
with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  As shown by the 
testimony of the veteran at the personal hearing, no 
additional evidence exists to support a diagnosis of 
arthritis of the right foot.  The Board must also point out 
that the veteran is free to submit new and material evidence, 
and reopen his claim for service connection, at any time.




ORDER

A claim for service connection for arthritis of the right 
foot is not well grounded, and is accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

